Citation Nr: 0830225	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for cervical stenosis, 
to include as secondary to hypothyroidism.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's hypothyroidism is 
causally related to his active military service.

2.  The competent and probative evidence preponderates 
against a finding that the veteran's cervical stenosis is 
causally related to his active military service or is 
proximately due to or the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Hypothyroidism was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2.  Cervical stenosis was not incurred, directly or 
presumptively, in or aggravated by service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2006 and July 2006 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the February 2007 rating 
decision and April 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60-day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the April 2006 and July 2006 
letters which VA sent to the veteran.

The veteran indicated that he was treated at the VA Medical 
Center (VAMC) in Temple, Texas, from 1980 to 1984.  The RO 
requested the veteran's treatment records, and the Central 
Texas Veterans Health Care System, which includes the VAMC in 
Temple, indicated in writing in August 2006 that they do not 
have any records for the veteran.  In response to a 
subsequent request for treatment records pertaining to the 
veteran, The Central Texas Veterans Health Care System 
subsequently notified the RO in December 2006 and January 
2007 that it did not have any such records.  The RO explained 
to the veteran its unsuccessful attempts to obtain his VA 
treatment records in a January 2007 letter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as endocrinopathies 
and arthritis, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

A.  Service Connection for Hypothyroidism

The veteran's service treatment records (STRs) do not show 
any complaints of, treatment for, or diagnosis of 
hypothyroidism.

The veteran indicated on a March 1985 life insurance 
application that he had been treated by a Dr. K at the VAMC 
in Temple for an underactive thyroid and that from June 1984 
through August 1984 he received radiation for it.  He wrote 
that blood work from August 1984 indicated that his thyroid 
level was normal and that he was not currently taking any 
medication.

Private treatment records from Dr. J beginning in 1992 show 
that the veteran was followed for hypothyroidism and that he 
began replacement therapy in October 1992.  In December 1993 
Dr. J described the veteran as clinically having normal 
thyroid function.  The records shows that Dr. J continued to 
follow the veteran's hypothyroidism through 2003 with 
occasional adjustments in his replacement therapy.

Although the RO was unable to obtain records of treatment for 
hypothyroidism in the early 1980s from the Temple, Texas, VA 
medical facility, the 1985 insurance record shows that he was 
treated there in 1984, more than 14 years after service 
discharge.  Even accepting the veteran's assertion of 
treatment in 1980, that would still place the first 
indications of hypothyroidism more than 10 years after 
service discharge.  There is no evidence showing or 
suggesting the onset of the veteran's hypothyroidism in 
service, manifestations of the disability within the first 
postservice year or any relationship between his 
hypothyroidism and service. 

The RO did not afford the veteran a VA examination for his 
hypothyroidism on the basis that there is already sufficient 
medical evidence to decide the claim, and the Board agrees.  
In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  The three salient benchmarks are: 
competent evidence of a current disability or recurrent 
symptoms; establishment of an in-service event, injury, or 
disease; and indication that the current disability may be 
associated with an in-service event.  The Board finds that 
although there is competent evidence of current 
hypothyroidism, there is no indication of an in-service 
event, injury or disease related to it and no indication that 
it is associated with an in-service event.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

The Board recognizes the sincerity of the arguments advanced 
by the veteran that he has service-connected hypothyroidism.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, hypothyroidism requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypothyroidism, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.  Service Connection for Cervical Stenosis

The veteran's STRs do not show any complaints of, treatment 
for, or diagnosis of cervical problems, including stenosis.  
He indicated on an August 1969 medical history report that he 
had no recurrent back pain or bone, joint, or other 
deformity.  His spine was found to be normal at his August 
1969 separation examination.

Private treatment records from Dr. J. beginning in 1992 show 
that the veteran was scheduled for cervical laminectomy 
because of severe stenosis in October 1992.  S. Medical 
Center records show that in January 1993 the veteran 
underwent a cervical laminectomy at C2-6 with findings of 
cervical spondylotic myelopathy.  He was again admitted to S. 
Medical Center in March 1994 at which time it was noted that 
a December 1993 MRI had shown myelomalacia, particularly in 
the C4-5 area, decompression at C3-6 by laminectomy and C6-7 
disk degeneration and herniation  with secondary spinal 
stenosis.  The veteran underwent an anterior cervical 
diskectomy.  Subsequent private treatment records show 
continuing complaints and findings of disc rupture.

The record shows no suggestion of cervical spine problems or 
injury in service.  Cervical stenosis was first shown in 
1992, more than 20 years after service discharge.  There is 
no evidence suggesting or showing the onset of cervical 
stenosis in service, manifestations of cervical stenosis 
within one year of service discharge or any relationship 
between current cervical stenosis and service or any incident 
in service.  

The veteran has also argued that his cervical stenosis is 
secondary to his hypothyroidism.  While secondary service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability, it cannot be established if it is the result of a 
disability that is not service connected.  See 38 C.F.R. 
§ 3.310(a).  Since the veteran's hypothyroidism is not 
service- connected, his cervical stenosis cannot be service-
connected secondary to his hypothyroidism as a matter of law.

The RO did not afford the veteran a VA examination for his 
cervical stenosis on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon, supra the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that although there is 
competent evidence of current cervical stenosis, there is no 
indication of an in-service event, injury or disease related 
to it and no indication that it is associated with an in-
service event.  Therefore, the Board finds that the evidence 
of record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

The Board recognizes the sincerity of the arguments advanced 
by the veteran that he has service-connected cervical 
stenosis.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu, supra.  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra.  See also Buchanan, supra.  However, cervical stenosis 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
cervical stenosis, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connected for hypothyroidism is denied. 

Service connection for cervical stenosis is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


